Name: COMMISSION REGULATION (EEC) No 1527/93 of 18 June 1993 re-establishing the levying of customs duties on products of categories 22, 23 and 75 (order Nos 40.0220, 40.0230 and 40.0750), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  tariff policy
 Date Published: nan

 23. 6. 93 Official Journal of the European Communities No L 151 /7 COMMISSION REGULATION (EEC) No 1527/93 of 18 June 1993 re-establishing the levying of customs duties on products of categories 22, 23 and 75 (order Nos 40.0220 , 40.0230 and 40.0750), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories 22, 23 and 75 (order No 40.0220, 40.0230 and 40.0750), originating in India, the relevant ceilings amount to 649 and 308 tonnes and 10 000 pieces respectively ; Whereas on 27 April 1993 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against those ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 26 June 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in India : Order No ^(urut)^ CN code Description 40.0220 22 5508 10 11 Yarn of staple or waste synthetic, fibres not put up (tonnes) 5508 10 19 for retail sale 5509 1 1 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 (') OJ No L 370, 31 . 12. 1990, p . 39 . 2 OJ No L 396, 31 . 12. 1992, p . 1 . No L 151 /8 Official Journal of the European Communities 23 . 6. 93 Order No ^(umt)^ CN code Description 40.0230 23 5508 20 10 Yarn of staple or waste artificial fibres, not put up (tonnes) for retail sale 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 40.0750 75 6103 11 00 Men's or boys', knitted or crocheted suits and (1 000 pieces) 6103 12 00 ensembles, of wool, of cotton or of man-made 6103 19 00 fibres, excluding ski suits 6103 21 00 6103 22 00 6103 23 00 6103 29 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 1993 . For the Commission Christiane SCRIVENER Member of the Commission